Citation Nr: 0432950	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98-17 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person or on account of being 
housebound.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1998, a 
statement of the case was issued in October 1998 and a 
substantive appeal was received in November 1998.  This 
matter was previously before the Board and was sent for 
additional development of the evidence in June 2002 and 
remanded in September 2003.

The Board notes that by way of an October 2001 rating 
decision, the RO granted entitlement to a nonservice-
connected pension.  Therefore, this issue is no longer in 
appellate status.


FINDINGS OF FACT

1.  The RO has determined that the veteran is permanently and 
totally disabled due to nonservice-connected disability. 

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2004) 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the claim on appeal was denied by the RO in a March 
1998 rating decision.  At the time of that rating decision, 
VCAA had not yet been enacted.  Only after that rating action 
was promulgated was VCAA signed into law.  Thereafter, the RO 
did furnish VCAA notice to the veteran in January 2002 and 
February 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

Although the Court did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in January 2002 and February 2004, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the January 
2002 letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  Additionally, the letter 
asked the veteran to tell the RO about any additional 
information or evidence that he wanted the VA to try to get 
for him.  Thus, the Board finds that VA's duty to notify has 
been fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also notes that the January 2002 and February 2004 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was provided with the opportunity to 
attend a hearing, but declined such a hearing.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  Generally, 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b). 

A veteran is considered in need of regular aid and attendance 
if he: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. § 3.351(c).  There is no competent medical evidence 
that the veteran's condition meets the criteria for special 
monthly pension for blindness.  No visual impairments are 
noted in any of the veteran's medical records.  Additionally, 
the December 1998 Physical Residual Functional Capacity 
Assessment report noted that veteran had no visual 
limitations.

The evidence of record does not indicate nor does the veteran 
contend that he is a patient in a nursing home; therefore, 
the Board must consider whether the evidence of record 
establishes a factual need for aid and attendance.  The 
following criteria are accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).  

The evidence of record preponderates against a finding of a 
factual need for aid and attendance.  The Board notes the 
December 1998 Physical Residual Functional Capacity 
Assessment report notes that the veteran could occasionally 
lift and/or carry up to 50 pounds and frequently lift/carry 
up to 25 pounds; could stand and/or sit and/or walk, with 
normal breaks, for approximately 6 hours in an 8-hour 
workday; and could push/pull without limitation.  The 
examination report also showed that the veteran had no 
postural, manipulative, visual, communicative, or 
environmental limitations.

A person will also meet the criteria for aid and attendance 
if he is bedridden.  38 C.F.R. § 3.352(a).  Bedridden is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).  There is no evidence of record that the 
veteran meets these criteria.  He has not alleged that he is 
bedridden.  The veteran's medical records do no indicate that 
he is bedridden.  In fact, his medical records from January 
1998 to January 2004 indicate that he is able to leave his 
dwelling without aid to appear for medical examinations and 
treatment.  VA outpatient treatment notes from September 2003 
specifically noted that the veteran was ambulatory. 

The Board must also determine if the veteran meets the 
criteria for special monthly pension by being housebound.  38 
C.F.R. § 3.351(d).  To so qualify, the veteran must have a 
single disability rated 100 percent disabling under the 
Schedule for Rating Disabilities and have additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems.  The veteran 
can also meet the criteria for special monthly pension if he 
has a single permanent disability rated 100 percent and is 
"permanently housebound" by reason of his disability or 
disabilities.  38 C.F.R. § 3.351(d).  This requirement of 
"permanently housebound" is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d).

The veteran does not have a single disability which is 
ratable at 100 percent.  The veteran does have one 
nonservice-connected cardiovascular disability which is rated 
at a 30 percent disability rate.  As noted above, it has been 
determined that the veteran is not housebound.  The evidence 
does not suggest that he is substantially confined to his 
dwelling or the immediate premises as a result of disability.  
The medical evidence paints a clear picture of an individual 
who is able to ambulate.  His regular attendance at medical 
appointments and his December 1998 Physical Residual 
Functional Capacity Assessment report demonstrate that he is 
able to move unassisted.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b). 




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



